—In an action to recover damages for breach of contract, plaintiffs appeal from an order of the Supreme Court, Nassau County, entered March 16, 1978, which denied their motion, inter alia, to vacate a default judgment. Order reversed, without costs or disbursements, plaintiffs’ motion is granted and the default judgment is vacated. Plaintiffs shall serve their reply within 20 days after entry of the order to be made hereon. The facts suggest an excusable default, not willfully incurred. Prejudice to defendant was minimal (see Moran v Rynar, 39 AD2d 718). Titone, J. P., Shapiro, Martuscello and Mangano, JJ., concur.